Statutory action of detinue for an automobile by appellant against appellee.
Plaintiff had owned the automobile. Defendant's case was that plaintiff had sold the machine to his (plaintiff's) son; that in an action against the son, brought and tried before a justice of the peace, judgment had been rendered for Maxwell, the plaintiff in that case; that execution had been levied on the machine; and that he (defendant) had purchased at a sale thereunder. It was competent for defendant to show title in this way; but defendant was, over apt and timely objections, allowed to adduce parol evidence of the judgment and proceedings in the justice's court, and these rulings were error for which the judgment must be reversed. Jones v. Davis,2 Ala. 730; Ware v. Roberson, 18 Ala. 108; Watson v. State,63 Ala. 22; Roach v. Privett, 90 Ala. 396, 7 So. 808, 24 Am. St. Rep. 819; Code, § 8722.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.